Citation Nr: 0603293	
Decision Date: 02/06/06    Archive Date: 02/15/06

DOCKET NO.  95-24 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from August 1962 to 
May 1974, and reserve-component service during the period 
from March 1975 to March 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The veteran testified before the 
undersigned at a hearing held at the RO in September 2001.  
The Board remanded this case in June 2003.

In June 2004, the Board issued a decision which denied 
entitlement to service connection for a cervical spine 
disorder and for a lumbar spine disorder; two other claims 
before the Board were remanded at that time.  The veteran 
appealed that portion of the decision denying his claims for 
service connection to the United States Court of Appeals for 
Veterans Claims (Court), and in a June 2005 order, the Court 
granted a joint motion to remand the case filed by the 
parties, and vacated and remanded the Board's June 2004 
decision.  The case was thereafter returned to the Board.

The records reflects that the two issues remanded by the 
Board in June 2004 remain in remand status, and are currently 
undergoing development at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The record reflects that in March 2004, the RO discovered 
additional evidence that was submitted by the veteran in 
October 2003, but which had been misplaced in the claims 
folder of another veteran.  The referenced evidence included 
abstracts of medical articles which are pertinent to the 
claims listed on the title page of this action.  At the time 
the evidence was received at the RO in October 2003, the case 
was in remand status.

Pursuant to 38 C.F.R. § 19.31, the RO will furnish the 
veteran and his representative a supplemental statement of 
the case if the RO receives additional pertinent evidence 
after a statement of the case or the most recent supplemental 
statement of the case has been issued and before the appeal 
is certified to the Board and the appellate record is 
transferred to the Board.  38 C.F.R. § 19.31 (2005).

Given that the records referenced above were received (but 
misfiled) at the RO while the RO had jurisdiction over the 
case, and as a review of the misfiled records shows that they 
are indeed new and pertinent to his claims, the Board finds 
that remand of this case for the issuance of a supplemental 
statement of the case (SSOC) is required.  

The Board is aware that the veteran submitted copies of the 
same medical abstracts in October 2005 (and at the time also 
submitted additional medical evidence); in an accompanying 
statement he requested the issuance of an SSOC.  In a 
December 2005 statement, he indicated that he was waiving RO 
consideration of all additional evidence and records he was 
submitting to the Board.  The Board points out that the 
medical abstracts in question were originally submitted 
directly to the RO.  Moreover, even assuming that he can 
waive the requirement regarding the issuance of an SSOC in 
this case, the Board points out that the December 2005 
statement does not purport to waive the issuance of an SSOC 
for the October 2003 submission.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should ensure that any 
temporary file maintained for the veteran 
is merged with his claims files.

2.  The RO should then readjudicate the 
claims of entitlement to service 
connection for cervical spine and lumbar 
spine disorders. 

3.  If the benefits sought on appeal are 
not granted in full the RO must issue a 
supplemental statement of the case, which 
must include consideration of all 
evidence added to the claims files since 
the August 2003 supplemental statement of 
the case, and provide the appellant and 
his representative an opportunity to 
respond.  The RO is advised that they are 
to make a determination based on the law 
and regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


